DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Goulier (US 10432023), Colussi et al. (US 2017/0323166), Yamazaki (US 7800436), Nakane et al. (US 2007/0188297), and Hayashi (US 2003/0197598) teach contactless IC card.
However, none of prior art teaches a smart card comprising a logic circuit configured to receive the power component and generate a reception enable signal on the basis of the power component, a demodulator which is enabled by the reception enable signal provided from the logic circuit and configured to extract a signal component from the rectification signal, a capacitor controller which is enabled by the reception enable signal provided from the logic circuit and configured to generate a capacitor enable signal, and a capacitor circuit which is connected to the rectification signal line and has capacitance changed according to the capacitor enable signal (claim 1), a capacitor circuit configured to receive the rectification signal, wherein the capacitor circuit has a first capacitance while the signal component is extracted from the rectification signal and has a second capacitance different from the first capacitance while the signal component is not extracted from the rectification signal (claim 10), and the capacitor circuit has a first capacitance in response to the communication enable signal of a first level and has a second capacitance different from the first capacitance in response to the communication enable signal of a second level different from the first level (claim 17) as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887